Citation Nr: 1812642	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to November 30, 2017 and in excess of 30 percent from November 30, 2017 for migraines. 

2. Entitlement to an initial rating in excess of 30 percent prior to November 21, 2017 and in excess of 50 percent from November 21, 2017 for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to July 1998 and from July 2000 to November 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2017, the Veteran testified at a videoconference before the Board.  In October 2017, the Board remanded the case for further development.

A December 2017 rating decision increased the rating for the psychiatric disorder to 50 percent effective November 21, 2017, and increased the rating for migraines to 30 percent effective November 30, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is needed to ensure a complete record prior to adjudicating this case.  

The record indicates that the Veteran has been receiving benefits from the Social Security Administration (SSA) for his psychiatric disorder.  As his SSA records may be relevant to the evaluation of his acquired psychiatric disorder, the AOJ should attempt to obtain them.  With respect to the evaluation of migraines, the medical evidence shows that it is associated with his psychiatric disorder.  In that regard, service connection for the psychiatric disorder was granted as secondary to the migraines.  Thus, the SSA records may also be relevant to the evaluation of his migraines.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA and request a copy of the Veteran's records.

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

